EXHIBIT 10(iii)(a)

AMENDMENT
to
MANAGEMENT INCENTIVE COMPENSATION PLAN

Pursuant to resolutions adopted by the Board of Directors of The Stanley Works
on December 17, 2003, the MANAGEMENT INCENTIVE COMPENSATION PLAN is hereby
amended as follows, effective December 17, 2003:

Section IV is deleted and replaced with the following:

IV.    Definition of Change in Control

[spacer.gif] [spacer.gif] [spacer.gif] A.  For purposes of this Plan, a "Change
in Control" shall be deemed to have occurred if the event set forth in any one
of the following paragraphs shall have occurred:

[spacer.gif] [spacer.gif] [spacer.gif] (I)  any Person, as hereinafter defined,
is or becomes the Beneficial Owner, as hereinafter defined, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates, as hereinafter defined) representing 25% or more of
the combined voting power of the Company's then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (i) of paragraph (III) below; or

[spacer.gif] [spacer.gif] [spacer.gif] (II)  the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board, as hereinafter
defined, and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company's shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on December 17, 2003 or whose appointment, election or nomination for
election was previously approved or recommended; or

[spacer.gif] [spacer.gif] [spacer.gif] (III)  there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation or other entity, other than (i) a merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 25% or more of the combined
voting power of the Company's then outstanding securities; or

[spacer.gif] [spacer.gif] [spacer.gif] (IV)  the shareholders of the Company
approve a plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets, other than a sale or disposition by
the Company of all or substantially all of the Company's assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] B.  Solely for purposes of this Section
IV, and notwithstanding anything to the contrary in any other provision of this
Plan, the following terms shall have the meanings indicated below:

[spacer.gif] [spacer.gif] [spacer.gif] 1.  "Affiliate" shall have the meaning
set forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act.

[spacer.gif] [spacer.gif] [spacer.gif] 2.  "Beneficial Owner" shall have the
meaning set forth in Rule 13d-3 under the Exchange Act.

[spacer.gif] [spacer.gif] [spacer.gif] 3.  "Board" shall mean the Board of
Directors of The Stanley Works.

[spacer.gif] [spacer.gif] [spacer.gif] 4.  "Exchange Act" shall mean the
Securities Exchange Act of 1934, as amended from time to time.

[spacer.gif] [spacer.gif] [spacer.gif] 5.  "Person" shall have the meaning given
in Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d)
and 14(d) thereof, except that such term shall not include (i) the Company or
any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] Mark J. Mathieu
Vice President, Human Resources

2


--------------------------------------------------------------------------------
